          Case 3:20-cr-00007-JCH Document 34 Filed 03/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
 UNITED STATES OF AMERICA

                                                                     20-cr-007 (JCH)
                -v.-

                                                                     HON. JANET C.
 CHAIM STERN,                                                        HALL U.S.D.J.

                         Defendant.


          MOTION FOR ADJOURNMENT OF SENTENCING DATE


       Chaim Stern respectfully submits this motion, with the consent of the U.S. Attorney’s

Office, for an adjournment of his sentencing date until on or after April 20, 2021. Mr. Stern is

currently scheduled to be sentenced on March 17.

       The U.S. Attorney’s Office, pursuant to a subpoena, recently obtained new financial

records, relevant to Mr. Stern’s sentencing, and is in the process of providing them to the

defense. Both parties agree that an adjournment of a month will provide adequate time for the

government to provide these new documents to the defense and for the defense to review them

before Mr. Stern’s sentencing. The requested adjournment will also move Mr. Stern’s sentencing

until after the completion of the Passover holiday, which this year ends on April 4, as well as

past the week of the 12th, when some counsel have personal conflicts.

       On the week of April 19th, counsel for both parties are available anytime on Tuesday the

20th, Wednesday the 21st after 10:30 a.m., or Thursday the 22nd in the morning.

       The U.S. Attorney’s Office consents to this request.
         Case 3:20-cr-00007-JCH Document 34 Filed 03/02/21 Page 2 of 2



Dated: March 2, 2021
       Stamford CT



                                       Respectfully submitted,

                                       By: /s/ Stanley A. Twardy, Jr.___
                                           Stanley A. Twardy, Jr. (CT 05096)
                                           Day Pitney, LLP
                                           One Stamford Plaza
                                           263 Tresser Boulevard, 7th Floor
                                           Stamford, CT 06901
                                           (203) 977 7368 257-4880
                                           satwardy@daypitney.com
